Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 21-cv-81031


 STEVEN PHILLIPS, a Missouri
 resident and NICOLE PHILLIPS,
 a Missouri resident,

        Plaintiffs,

                vs.

 SEEMAN HOLTZ PROPERTY AND
 CASUALTY, LLC, a Delaware limited
 liability company

        Defendant.


                                           COMPLAINT



        COME NOW the Plaintiffs, STEVEN PHILLIPS and NICOLE PHILIPS, by and through

 the undersigned counsel and pursuant to Federal Rule of Civil Procedure 8, and files this, their

 Complaint in this matter, and in support thereof state:

                             PARTIES, JURISDICTION & VENUE

        1.      The Plaintiff, STEVEN PHILIPS, an individual, is a citizen and resident of the State

 of Missouri and is domiciled in Puxico, MO.

        2.      The Plaintiff, NICOLE PHILLIPS, an individual, is a citizen and resident of the

 State of Missouri and is domiciled in Puxico, MO.

        3.      The Defendant, SEEMAN HOLTZ PROPERTY AND CASUALTY, LLC is a

 Delaware limited liability company authorized to do business in the State of Florida, with its
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 8




 principal place of business located in Florida, and is headquartered at 301 Yamato Road, Suite

 2250, Boca Raton, FL 33431.

         4.      Nonparty, “Seeman Holtz Property and Casualty, Inc.,” is an inactive Florida

 Corporation, which was converted into SEEMAN HOLZ via a Certificate of Conversion filed with

 the Florida Department of State – Division of Corporations, on or around October 26, 2018.

 (Please see Certificate of Conversion attached hereto as “Exhibit A.”) (SEEMAN HOLTZ

 PROPERTY AND CASUALTY, LLC and Seeman Holtz Property and Casualty, Inc. are

 hereinafter referred to collectively as “SEEMAN HOLTZ.”)

         5.      SEEMAN HOLTZ members and/or managers are:

              a. Marshal Seeman, a citizen and resident of Florida, domiciled in Boca Raton, FL

                 and conducting his affairs/business at 301 Yamato Road, Suite 2222, Boca Raton,

                 FL 33431.

              b. Eric Holtz, a citizen and resident of Florida, domiciled in Boca Raton, FL and

                 conducting his affairs/business at 301 Yamato Road, Suite 2222, Boca Raton, FL

                 33431

         6.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332(a), as the

 parties are citizens of different States and the amount in controversy exceeds $75,000.00, exclusive

 of attorney’s fees, costs and interest.

         7.      This Court has personal jurisdiction over the parties, due to the location of the

 principal place of business of the Defendant limited liability company, the Defendant’s purposeful

 commerce in Palm Beach County, FL, and the forum selection clause of the contract at issue in

 this case. (The subject Contract contains a confidentiality provision and is therefore not attached

 hereto as an exhibit, however, will be submitted via a separate confidential filing.)
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 8




        8.      Venue is appropriate in the Southern District under 28 U.S.C. § 1391(b), due to the

 physical location and primary place of business of SEEMAN HOLTZ and their principals, the

 forum selection clause of the contract at issue, and because this venue was the location of a

 substantial part of the events giving rise to this claim.

        9.      Any conditions precedent to the filing of this action have been satisfied or have

 been waived.

                                    COMMON ALLEGATIONS

        10.     On March 30, 2018, Plaintiffs and SEEMAN HOLTZ entered into an Asset

 Purchase Agreement (hereinafter the “APA”).

        11.     The APA provided for the sale and purchase of all business assets of nonparty,

 “First Choice Insurance Agency, Inc.,” a Missouri corporation. These assets included all assets

 located at three addresses – 1359 N. Westwood Blvd., Poplar Bluff, MO; 713 Ward Ave.,

 Caruthersville, MO; and 18 W. Sainte Maries Street, Suite 1, Perryville, MO.

        12.     The APA further provided for the sale and purchase of all assets of MBT Financial

 Services, LLC, a Missouri limited liability company.

        13.     On or around that date, Plaintiffs and SEEMAN HOLTZ entered into a Bill of Sale

 for the assets described in ¶ 9-10 above. (For reasons discussed above, the Bill of Sale is not

 attached hereto as an exhibit, however, will be submitted via a separate confidential filing.)

        14.     In exchange for the assets described in ¶ 9-10 above, SEEMAN HOLTZ agreed to

 pay a purchase price of two million and five hundred thousand ($2,500,000.00) dollars, in the form

 of a $2,250,000.00 “closing payment” and a $250,000.00 “deferred payment.”

        15.     The “deferred payment” was due not later than ninety (90) days after the May 30,

 2018 closing – i.e. on June 28, 2018.
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 8




        16.       SEEMAN HOLTZ did not timely pay the “deferred payment.”

        17.       As of the date of this pleading, SEEMAN HOLTZ has never paid the “deferred

 payment.”

        18.       SEEMAN HOLTZ owed and continues to owe Plaintiffs the “deferred payment.”

        19.       The APA at ¶ 38(a) provides that it will be governed by the laws of the State of

 Florida.

        20.       The APA at ¶ 38(d) provides that “[a]ny breach of [the APA] shall result in the

 prevailing Party being entitled to receive from the non-prevailing Party all of the prevailing Party’s

 reasonable attorney’s fees, costs, and expenses ….”

                              COUNT I – BREACH OF CONTRACT

        21.       Plaintiffs incorporate the allegations contained within ¶ 1 – 20 above, as if fully

 restated here.

        22.       The APA was a binding contact between Plaintiffs and SEEMAN HOLTZ.

        23.       SEEMAN HOLTZ breached that contract by failing to pay the amounts due and

 owing to Plaintiffs.

        24.       SEEMAN HOLTZ’ breach has resulted in clear and defined damages to Plaintiffs,

 specifically, $250,000.00.

        25.       Plaintiffs have incurred attorney’s fees and costs in pursuing this relief.

        WHEREFORE, Plaintiffs, STEVEN & NICOLE PHILLIPS, respectfully demand

 judgement for all legally available damages against the Defendant, SEEMAN HOLTZ

 PROPERTY & CASUALTY, LLC, including their attorney’s fees and costs, as well as pre-

 judgment interest, and for whatever other relief this Court deems necessary and appropriate.
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 8




                              COUNT II – UNJUST ENRICHMENT

        26.       Plaintiffs incorporate the allegations contained within ¶ 1 – 20 above, as if fully

 restated here.

        27.       Since the closing of the APA, Plaintiffs have continued working as employees of

 SEEMAN HOLTZ.

        28.       A portion of Plaintiffs’ duties were the continued management of the business

 locations described in ¶ 11, while SEEMAN HOLTZ undertook financial responsibility for the

 continued operation of these locations.

        29.       At the time of execution of the APA, and thereafter, SEEMAN HOLTZ represented

 that Plaintiffs would be paid additional bonus compensation based upon the continued financial

 performance of the relevant business locations.

        30.       Plaintiffs conferred the benefit of their continued labor and effort to SEEMAN

 HOLTZ.

        31.       In addition, from time to time, SEEMAN HOLTZ failed to timely pay operating

 expenses for the relevant business locations. On those occasions, Plaintiffs personally paid these

 operating expenses, including rent, utilities, and employee salaries.

        32.       SEEMAN HOLTZ knew that Plaintiffs were continuing to provide labor and effort,

 based in part upon the representations of SEEMAN HOLTZ that the aforementioned bonus

 compensation was being accrued and would be paid.

        33.       SEEMAN HOLTZ knew that Plaintiffs were personally paying operating expenses,

 even though they had no obligation whatsoever to do so.
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 6 of 8




        34.       SEEMAN HOLTZ accepted the benefit of Plaintiffs’ continued labor and efforts,

 insomuch as they accepted the monies generated by the relevant business locations, and these

 business locations continued operation and retention of staff.

        35.       Under the circumstances of this case, to allow SEEMAN HOLTZ to retain the

 entire benefit of Plaintiffs’ labor and efforts, or to retain the benefit of Plaintiffs personal payment

 of business operating expenses, would be inequitable.

        WHEREFORE, Plaintiffs, STEVEN & NICOLE PHILLIPS, respectfully demand

 judgement for all legally available damages against the Defendant, SEEMAN HOLTZ

 PROPERTY & CASUALTY, LLC, including payment of accrued bonuses and reimbursement of

 operating expenses advanced by Plaintiffs, and pre-judgement interest on such sums, and for

 whatever other relief this Court deems necessary and appropriate.

                           COUNT III – DECLARATORY JUDGMENT

        36.       Plaintiffs incorporate the allegations contained within ¶ 1 – 20 above, as if fully

 restated here.

        37.       This Count is brought pursuant to the Federal Declaratory Judgement Act, 28

 U.S.C. §2201 et al.

        38.       There is a present and bona fide need for a declaration of rights and responsibilities

 between the parties, as the APA is ambiguous as to the obligations of Plaintiffs in light of

 SEEMAN HOLTZ’ ongoing breach of contract and inequitable statements, acts and omissions.

        39.       Furthermore, it is unclear whether the APA, or any of its terms, are binding upon

 Plaintiffs, given SEEMAN HOLTZ’ material breach of this contract.
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 7 of 8




        40.     Finally, it is unclear whether Plaintiffs are under any obligation to continue

 transferring business revenue to SEEMAN HOLTZ, given this party’s inability to satisfy business

 operating expenses.

        41.     Plaintiffs wish to continue operation of First Choice Insurance Agency, Inc., to

 continue operation the business locations described in ¶ 11, to continue retaining and compensating

 its employees, and to continue servicing its clients.

        42.     Plaintiffs must retain some or all of the monies generated by First Choice Insurance

 Agency, Inc. in order to pay operational expenses of First Choice Insurance Agency, Inc.,

 including but not limited to salaries, insurance premiums, rent and utilities.

        43.     Prior to the filing of this Complaint, Plaintiffs have continued to transfer business

 revenues to SEEMAN HOLTZ. On very few occasions, Plaintiffs have withheld a portion of

 business revenues generated in order to satisfy overdue and critical business operating expenses –

 i.e. payroll and rent. This withholding was done with the knowledge and consent of SEEMAN

 HOLTZ.

        44.     SEEMAN HOLTZ has, or may have, and adverse or antagonistic interest to

 Plaintiffs retaining business revenues for purposes of continuing business operations of First

 Choice Insurance Agency, Inc and/or the business locations described in ¶ 11.

        45.     SEEMAN HOLTZ has, or may have, and adverse or antagonistic interest to

 Plaintiffs continuing to operate First Choice Insurance Agency, Inc.

        46.     The relief sought by Plaintiffs directly affects First Choice Insurance Agency, Inc’s

 ability to operate, and its status as a going concern.

        WHEREFORE Plaintiffs, STEVEN & NICOLE PHILLIPS, respectfully demand

 judgement against the Defendant, SEEMAN HOLTZ PROPERTY & CASUALTY, LLC,
Case 9:21-cv-81031-KAM Document 1 Entered on FLSD Docket 06/09/2021 Page 8 of 8




 declaring that the APA is terminated and that the Plaintiffs are under future obligations to honor

 its terms, including but not limited to a declaration terminating any covenant not to compete

 contained therein, and further declaring that Plaintiffs may continue to operate First Choice

 Insurance Agency, Inc. and all of its locations, and further declaring that Plaintiffs are excused

 from providing or transferring business revenues to Defendant, and whatever other relief this Court

 deems necessary and appropriate.



                                                      Respectfully submitted,

        Dated: June 9, 2021

                                                      Pike & Lustig, LLP

                                                      /s/ Daniel Lustig .
                                                      Daniel Lustig
                                                      Florida Bar No.: 059225
                                                      Michael W. Shiver, Jr.
                                                      Florida Bar No.: 024283
                                                      1209 North Olive Avenue
                                                      West Palm Beach, FL 33401
                                                      Telephone: (561) 855-7585
                                                      Facsimile: (561) 855-7710
                                                      pleadings@pikelustig.com
                                                      Counsel for:
                                                      Steven Phillips and Nicole Phillips
